BRYAN SCHRODER
United States Attorney

CHARISSE ARCE
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: charisse.arce@usdoj.gov

Attorneys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,              )   No. 3:21-cr-00028-SLG-MMS
                                         )
                      Plaintiff,         )   COUNT 1:
                                         )   MISAPPROPRIATION OF POSTAL
         vs.                             )   FUNDS
                                         )       Vio. of 18 U.S.C. § 1711
  MARY ANN MCCARTY,                      )
                                         )
                      Defendant.         )
                                         )


                              INFORMATION

      The United States Attorney charges that:

                                    COUNT 1

      From on or about March 2016, through on or about March 2018, within the

District of Alaska, the defendant, MARY ANN MCCARTY, an employee of the

United States Postal Service, did loan, use, pledge, hypothecate, and convert to her

      Case 3:21-cr-00028-SLG-MMS Document 1 Filed 02/24/21 Page 1 of 2
own use more than $1,000, belonging to the United States Postal Service and

entrusted to her as a postmaster of the United States Postal Service, coming into

her hands and under her control in any manner, in the execution and under color of

her office, employment, and service.

      All of which is in violation of 18 U.S.C. § 1711.

      DATED this ___ day of _________, 2021, at Anchorage, Alaska.


                                       BRYAN SCHRODER
                                       United States Attorney

                                       s/ Charisse Arce
                                       CHARISSE ARCE
                                       Assistant U.S. Attorney
                                       United States of America




                                         2



      Case 3:21-cr-00028-SLG-MMS Document 1 Filed 02/24/21 Page 2 of 2
